Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim of priority due to the filing of United States Provisional Patent Application No. 62/738,413, filed September 28, 2018, is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 11 – 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 7945827-(Briggs) in view of U.S. Patent Publication 20160003909-(Whetsel).
Regarding claim 1 –
	Briggs teaches a method for scan chain testing of a multi-chip module including a plurality of integrated circuit dice, “embodiments of the present invention pertain to an apparatus (circuit and/or architecture) and methods for scan testing of ICs (dies) in a MCM or System-In-Package (SIP)” (Col 4., Lines 8-10).
	Briggs also teaches the method comprising: separately applying a first boundary scan test stream to each integrated circuit die of the first type of integrated circuit dice; (Fig 4) plus examiner notes that it would be obvious to a person of ordinary skill at the time of the application that one could apply the algorithm shown in the flowchart of Fig 4 to all members of a “type” of die on the multi-chip module (MCM).
	In addition, Briggs teaches and separately applying a second boundary scan test stream to each integrated circuit die of the second type of integrated circuit dice, (Fig 4) plus examiner notes that it would be obvious to a person of ordinary skill at the time of the application that one could apply the algorithm shown in the flowchart of Fig 4 to all members of a “type” of die on the multi-chip module (MCM).
at least two of the integrated circuit dice being of a same first type and at least one of the integrated circuit dice being of a second type different from the first type.
	Whetsel, however teaches at least two of the integrated circuit dice being of a same first type and at least one of the integrated circuit dice being of a second type different from the first type, (Fig 19., Items 1902 and 1904) plus “FIG. 19 illustrates a group 1902 of IEEE 1149.1 legacy target devices 1802-1806 as described in FIG. 18, and a group 1904 of target devices 1702-1706 as described in FIG. 17. Each legacy target device 1803-1806 of group 1902 is interfaced to the external controller 1708 via the separate device 1808 as described in FIG. 18 whereas each target device 1702-1706 of group 1904 is interfaced to the external controller directly” (Page 8, Paragraph [0107]).
	Briggs and Whetsel are analogous art, because they are both directed to scan-chain testing of integrated circuit devices containing multiple, independent dies. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the testing for multi-chip module (MCM) devices with the flexible handling and addressing of different types of dies of Whetsel, to achieve the predictable result of a more flexible scheme for scan-chain testing for devices containing multiple dies.

Regarding claim 2 –
	The combination of Briggs and Whetsel teaches all the limitations of claim 1 above.
	Briggs also teaches the applying a first boundary scan test stream to each integrated circuit die of the first type of integrated circuit dice comprises applying a first boundary scan test stream configured to test each respective integrated circuit die of the first type of integrated circuit dice, (Fig 4) plus examiner notes that it would be obvious to a person of ordinary skill at the time of the application that one could apply the algorithm shown in the flowchart of Fig 4 to all members of a “type” of die on the multi-chip module (MCM).
	In addition, Briggs teaches and the applying a second boundary scan test stream to each integrated circuit die of the second type of integrated circuit dice comprises applying a second boundary scan test stream configured to test each respective integrated circuit die of the second type of integrated circuit dice, (Fig 4) plus examiner notes that it would be obvious to a person of ordinary skill at the time of the application that one could apply the algorithm shown in the flowchart of Fig 4 to all members of a “type” of die on the multi-chip module (MCM).
	Whetsel also teaches in both transmit and receive directions; (Fig. 8) plus “The TDI 824 signal of the controller's I/0 circuit 802 is coupled to a circuit within the controller designed to receive serial data input signals from TDI/TDO signal wire 2002, and the TDO 820 signal of the controller's I/0 circuit 802 is coupled to a circuit within the controller designed to transmit serial data output signals to TDI/TDI signal wire 2002” (Page 9, Paragraph [0109]).

Regarding claim 11 –
	Briggs teaches testing apparatus for scan chain testing of a multi-chip module including a plurality of integrated circuit dice, “embodiments of the present invention pertain to an apparatus (circuit and/or architecture) and methods for scan testing of ICs (dies) in a MCM or System-In-Package (SIP)” (Col 4., Lines 8-10).
separately apply, via the test interface, a first boundary scan test stream to a respective test access port of each integrated circuit die of the first type of integrated circuit dice; (Fig 4) plus examiner notes that it would be obvious to a person of ordinary skill at the time of the application that one could apply the algorithm shown in the flowchart of Fig 4 to all members of a “type” of die on the multi-chip module (MCM).
	In addition, Briggs teaches and separately apply, via the test interface, a second boundary scan test stream to a respective test access port of each integrated circuit die of the second type of integrated circuit dice, (Fig 4) plus examiner notes that it would be obvious to a person of ordinary skill at the time of the application that one could apply the algorithm shown in the flowchart of Fig 4 to all members of a “type” of die on the multi-chip module (MCM).
	Briggs does not teach at least two of the integrated circuit dice being of a same first type and at least one of the integrated circuit dice being of a second type different from the first type, and does not teach each respective integrated circuit die having a respective test access port, nor does Briggs teach the testing apparatus comprising: a test interface that couples to each respective test access port; and a controller configured to.
	Whetsel, however teaches at least two of the integrated circuit dice being of a same first type and at least one of the integrated circuit dice being of a second type different from the first type, (Fig 19., Items 1902 and 1904) plus “FIG. 19 illustrates a group 1902 of IEEE 1149.1 legacy target devices 1802-1806 as described in FIG. 18, and a group 1904 of target devices 1702-1706 as described in FIG. 17. Each legacy target device 1803-1806 of group 1902 is interfaced to the external controller 1708 via the separate device 1808 as described in FIG. 18 whereas each target device 1702-1706 of group 1904 is interfaced to the external controller directly” (Page 8, Paragraph [0107]).
	Whetsel also teaches each respective integrated circuit die having a respective test access port, (Fig. 5, Items 510 “TAP DOMAINS”) plus (Fig. 31, Item 120 “TAP”) plus “FIG. 31 illustrates an interface between an external controller and a standard JTAG circuit within an IC or core” (Page 2, Paragraph [0046]).
	In addition, Whetsel teaches the testing apparatus comprising: a test interface that couples to each respective test access port; and  a controller configured to: (Fig 17, Item 1708 “CONTROLLER” and connections to items 1702 – 1706 “TARGET 1”…”TARGET N”).
	Briggs and Whetsel are analogous art, because they are both directed to scan-chain testing of integrated circuit devices containing multiple, independent dies. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the testing for multi-chip module (MCM) devices with the flexible handling and addressing of different types of dies of Whetsel, to achieve the predictable result of a more flexible scheme for scan-chain testing for devices containing multiple dies.

Regarding claim 12 –
	The combination of Briggs and Whetsel teaches all the limitations of claim 11 above.
	Briggs also teaches wherein the controller is configured to: apply, via the test interface, the respective first boundary scan test stream to the respective test access port of the first type of integrated circuit dice, (Fig 4) plus examiner notes that it would be obvious to a person of ordinary skill at the time of the application that one could apply the algorithm shown in the flowchart of Fig 4 to all members of a “type” of die on the multi-chip module (MCM).
	In addition, Briggs teaches and apply, via the test interface, the respective second boundary scan test stream to the respective test access port of the second type of integrated circuit dice, (Fig 4) plus examiner notes that it would be obvious to a person of ordinary skill at the time of the application that one could apply the algorithm shown in the flowchart of Fig 4 to all members of a “type” of die on the multi-chip module (MCM).
	Whetsel also teaches	in both transmit and receive directions; (Fig. 8) plus “The TDI 824 signal of the controller's I/0 circuit 802 is coupled to a circuit within the controller designed to receive serial data input signals from TDI/TDO signal wire 2002, and the TDO 820 signal of the controller's I/0 circuit 802 is coupled to a circuit within the controller designed to transmit serial data output signals to TDI/TDI signal wire 2002” (Page 9, Paragraph [0109]).

Regarding claim 13 –
	The combination of Briggs and Whetsel teaches all the limitations of claim 12 above.
	Briggs also teaches wherein the controller is configured to apply, seriatim, the respective first boundary scan test stream to the respective test access port of the first type of integrated circuit dice and the respective second boundary scan test stream to the respective test access port of the second type of integrated circuit dice, (Fig 4) plus examiner notes that it would be obvious to a person of ordinary skill at the time of the application that one could apply the algorithm shown in the flowchart of Fig 4 to all members of a “type” of die on the multi-chip module (MCM).


Regarding claim 20 –
	Briggs teaches a multi-chip module comprising: a plurality of integrated circuit dice, “embodiments of the present invention pertain to an apparatus (circuit and/or architecture) and methods for scan testing of ICs (dies) in a MCM or System-In-Package (SIP)” (Col 4, Lines 8-10).
	Briggs does not teach each respective integrated circuit die comprising a respective boundary scan register chain and a respective test access port for the respective boundary scan register chain, nor does it teach and a test access port for testing of the multi- chip module as a whole.
	Whetsel, however teaches each respective integrated circuit die comprising a respective boundary scan register chain and a respective test access port for the respective boundary scan register chain; (Fig. 5, Items 510 “TAP DOMAINS”) plus (Fig. 31, Item 120 “TAP”) plus “FIG. 31 illustrates an interface between an external controller and a standard JTAG circuit within an IC or core” (Page 2, Paragraph [0046]) (Fig. 17, Items 1702 – 1706, “TARGET 1” … “TARGET N”).
and a test access port for testing of the multi- chip module as a whole, (Fig. 8, Item 514 “ADDRESSABLE TAP DOMAIN SELECTION CIRCUIT”).
	Briggs and Whetsel are analogous art, because they are both directed to scan-chain testing of integrated circuit devices containing multiple, independent dies. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the testing for multi-chip module (MCM) devices with the flexible handling and addressing of different types of dies of Whetsel, to achieve the predictable result of a more flexible scheme for scan-chain testing for devices containing multiple dies.

Claims 3, 4, 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 7945827-(Briggs) in view of U.S. Patent Publication 20160003909-(Whetsel), and further in view of U.S. Patent 5535222-(Le).
Regarding claim 3 –
	The combination of Briggs and Whetsel teaches all the limitations of claim 2 above.
	The combination of Briggs and Whetsel does not teach wherein the applying a first boundary scan test stream and the applying a second boundary scan test stream are performed by merging the first boundary scan test stream and the second boundary scan test stream and applying the merged streams.
	Le, however teaches wherein the applying a first boundary scan test stream and the applying a second boundary scan test stream are performed by merging the first boundary scan test stream and the second boundary scan test stream and applying the merged streams, “Rather than test a group of circuit boards in a single chain, it is often more desirable to individually test each board in sequence by multiplexing test information and control signals to the boards” (Col 2, Lines 4-7). Examiner notes that the case equally applies to the modules internal to the multi-chip module (MCM) as a target receiving test information to be used for testing multiple dice.
	Briggs, Whetsel and Le are analogous art, because they are all directed to scan-chain testing of multiple, independent integrated circuit devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the testing for multi-chip module (MCM) devices with the flexible handling and addressing of different types of dies of Whetsel and the daisy-chained scan testing of Le, to achieve the predictable result of a more flexible scheme for scan-chain testing for devices containing multiple dies.

Regarding claim 4 –
	The combination of Briggs, Whetsel and Le teaches all the limitations of claim 3 above.
	Briggs also teaches wherein applying the merged streams comprises applying, seriatim, portions of the merged streams corresponding to the first boundary scan test stream and the second boundary scan test stream, (Fig 4) plus examiner notes that it would be obvious to a person of ordinary skill at the time of the application that one could apply the algorithm shown in the flowchart of Fig 4 to all members of a “type” of die on the multi-chip module (MCM).


	The combination of Briggs and Whetsel teaches all the limitations of claim 1 above.
	The combination of Briggs and Whetsel does not teach further comprising applying a third boundary scan test stream to the multi-chip module as a whole.
	Le, however teaches further comprising applying a third boundary scan test stream to the multi-chip module as a whole, “One approach to testing such circuit boards via the Boundary-Scan test technique is to daisy-chain the boards together in a single large Boundary Scan chain and then shift a stream of test values through the chain of circuit boards” (Col 1, Lines 60-64).

Regarding claim 19 –
	The combination of Briggs and Whetsel teaches all the limitations of claim 11 above.
	The combination of Briggs and Whetsel does not teach wherein the controller is configured to apply a third boundary scan test stream to a test access port of the multi-chip module as a whole.
	Le, however teaches wherein the controller is configured to apply a third boundary scan test stream to a test access port of the multi-chip module as a whole.  Le – “One approach to testing such circuit boards via the Boundary-Scan test technique is to daisy-chain the boards together in a single large Boundary Scan chain and then shift a stream of test values through the chain of circuit boards” (Col 1, Lines 60-64)
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 7945827-(Briggs) in view of U.S. Patent Publication 20160003909-(Whetsel), and further in view of U.S. Patent 6587981-(Muradali et al) [herein “Muradali”].
Regarding claim 14 –
	The combination of Briggs and Whetsel teaches all the limitations of claim 12 above.
	The combination of Briggs and Whetsel does not teach wherein the controller is configured to apply, in parallel, the respective first boundary scan test stream to each respective test access port of the first type integrated circuit dice and the respective second boundary scan test stream to each respective test access port of the second type of integrated circuit dice.
	Muradali, however teaches wherein the controller is configured to apply, in parallel, the respective first boundary scan test stream to each respective test access port of the first type integrated circuit dice and the respective second boundary scan test stream to each respective test access port of the second type of integrated circuit dice, “For scan testing, it is also desirable of having the capability of breaking scan chains into segments. In FIG. 3D, the ASIC chip 350 is shown with the chip SI1 and Sl2 ports 376 and 378 and the chip SO1 and SO2 ports 380 and 382. Tester memory and admissible test time are usually limited. Thus, when possible, it is desired to partition the test data so it can be delivered across as many scan ports as the design can permit. This degree of parallelism reduces the test time compared to using a single test channel” (Col 9, Lines 38-46).
	Briggs, Whetsel and Muradali are analogous art, because they are all directed to scan-chain testing of multiple, independent integrated circuit devices. It would have been obvious to .

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 7945827-(Briggs) in view of U.S. Patent Publication 20160003909-(Whetsel), and further in view of U.S. Patent Publication 20160282414-(Gielarowski et al) [herein “Gielarowski”].
Regarding claim 6 –
	The combination of Briggs and Whetsel teaches all the limitations of claim 2 above.
	The combination of Briggs and Whetsel does not teach wherein configuring one of the boundary scan test streams to test a respective integrated circuit die in both transmit and receive directions comprises configuring the one of the boundary scan test streams to test loopback of transmit and receive pins of the respective integrated circuit die.
	Gielarowski, however teaches wherein configuring one of the boundary scan test streams to test a respective integrated circuit die in both transmit and receive directions comprises configuring the one of the boundary scan test streams to test loopback of transmit and receive pins of the respective integrated circuit die, (Fig 1.) plus “FIG. 1 is a conceptual diagram illustrating the testing of interconnects between integrated circuits using a loopback” (Page 2, Paragraph [0020]).


Regarding claim 15 –
	The combination of Briggs and Whetsel teaches all the limitations of claim 12 above.
	The combination of Briggs and Whetsel does not teach wherein the controller is configured to test loopback of transmit and receive pins of each respective integrated circuit die.
	Gielarowski, however teaches wherein the controller is configured to test loopback of transmit and receive pins of each respective integrated circuit die, (Fig 1.) plus “FIG. 1 is a conceptual diagram illustrating the testing of interconnects between integrated circuits using a loopback” (Page 2, Paragraph [0020]).
Briggs, Whetsel and Gielarowski are analogous art, because they are all directed to scan-chain testing of multiple, independent integrated circuit devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the testing for multi-chip module (MCM) devices with the flexible handling and addressing of different types of dies of Whetsel and the daisy-chained scan testing of Le and the .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 7945827-(Briggs) in view of U.S. Patent Publication 20160003909-(Whetsel), in view of U.S. Patent 5535222-(Le), and further in view of U.S. Patent 6587981-(Muradali et al) [herein “Muradali”].
Regarding claim 5 –
	The combination of Briggs, Whetsel and Le teaches all the limitations of claim 3 above.
	The combination of Briggs, Whetsel and Le does not teach wherein applying the merged streams comprises applying, in parallel, portions of the merged streams corresponding to the first boundary scan test stream and the second boundary scan test stream.
	Muradali, however teaches wherein applying the merged streams comprises applying, in parallel, portions of the merged streams corresponding to the first boundary scan test stream and the second boundary scan test stream, “For scan testing, it is also desirable of having the capability of breaking scan chains into segments. In FIG. 3D, the ASIC chip 350 is shown with the chip SI1 and Sl2 ports 376and 378 and the chip SO1 and SO2 ports 380 and 382. Tester memory and admissible test time are usually limited. Thus, when possible, it is desired to partition the test data so it can be delivered across as many scan ports as the design can permit. This degree of parallelism reduces the test time compared to using a single test channel” (Col 9, Lines 38-46).
.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 7945827-(Briggs), in view of U.S. Patent Publication 20160003909-(Whetsel), in view of U.S. Patent Publication 20160282414-(Gielarowski et al) [herein “Gielarowski”],  in view of U.S. Patent 5535222-(Le).
Regarding claim 7 –
	The combination of Briggs, Whetsel and Gielarowski teach all the limitations of claim 6 above.
	Gielarowski also teaches configuring the one of the boundary scan test streams to test loopback of transmit and receive pins of the respective integrated circuit die comprises configuring direct loopback of the transmit and receive pins, (Fig 1.) plus “FIG. 1 is a conceptual diagram illustrating the testing of interconnects between integrated circuits using a loopback” (Page 2, Paragraph [0020]).
	The combination of Briggs, Whetsel and Gielarowski does not teach wherein, when the respective integrated circuit die has a first boundary scan register chain of a certain length and is connected for transmission to and reception from another integrated circuit die having a second boundary scan register chain of the certain length.
	Le, however teaches wherein, when the respective integrated circuit die has a first boundary scan register chain of a certain length and is connected for transmission to and reception from another integrated circuit die having a second boundary scan register chain of the certain length, “One approach to testing such circuit boards via the Boundary-Scan test technique is to daisy-chain the boards together in a single large Boundary Scan chain and then shift a stream of test values through the chain of circuit boards” (Col 1, Lines 60-64).
	Briggs, Whetsel, Gielarowski and Le are analogous art, because they are all directed to scan-chain testing of multiple, independent integrated circuit devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the testing for multi-chip module (MCM) devices with the flexible handling and addressing of different types of dies of Whetsel and the loopback testing taught by Gielarowski and the daisy-chained scan testing of Le, to achieve the predictable result of a more flexible scheme for scan-chain testing for devices containing multiple dies.

Regarding claim 16 –
	The combination of Briggs, Whetsel and Gielarowski teach all the limitations of claim 15 above.
	Gielarowski also teaches the controller is configured to test direct loopback of transmit and receive pins of the respective integrated circuit die, (Fig 1.) plus “FIG. 1 is a conceptual diagram illustrating the testing of interconnects between integrated circuits using a loopback” (Page 2, Paragraph [0020]).
	The combination of Briggs, Whetsel and Gielarowski does not teach wherein, when the respective integrated circuit die has a first boundary scan register chain of a certain length and is connected for transmission to and reception from another integrated circuit die having a second boundary scan register chain of the certain length.
	Le, however teaches wherein, when the respective integrated circuit die has a first boundary scan register chain of a certain length and is connected for transmission to and reception from another integrated circuit die having a second boundary scan register chain of the certain length, “One approach to testing such circuit boards via the Boundary-Scan test technique is to daisy-chain the boards together in a single large Boundary Scan chain and then shift a stream of test values through the chain of circuit boards” (Col 1, Lines 60-64).
	Briggs, Whetsel, Gielarowski and Le are analogous art, because they are all directed to scan-chain testing of multiple, independent integrated circuit devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the testing for multi-chip module (MCM) devices with the flexible handling and addressing of different types of dies of Whetsel and the loopback testing taught by Gielarowski and the daisy-chained scan testing of Le, to achieve the predictable result of a more flexible scheme for scan-chain testing for devices containing multiple dies.

Claims 8, 9, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 7945827-(Briggs) in view of U.S. Patent Publication 20160003909-(Whetsel), in view of .
Regarding claim 8 –
	The combination of Briggs, Whetsel and Gielarowski teaches all the limitations of claim 6 above.
	The combination of Briggs, Whetsel and Gielarowski does not teach wherein, when the respective integrated circuit die has a first boundary scan register chain of a certain length and is connected for transmission to and reception from another integrated circuit die having a second boundary scan register chain of a second length different from the certain length, nor does it teach configuring the one of the boundary scan test streams to test loopback of transmit and receive pins of the respective integrated circuit die comprises configuring delayed loopback of the transmit and receive pins.
	Le, however teaches wherein, when the respective integrated circuit die has a first boundary scan register chain of a certain length and is connected for transmission to and reception from another integrated circuit die having a second boundary scan register chain of a second length different from the certain length, “One approach to testing such circuit boards via the Boundary-Scan test technique is to daisy-chain the boards together in a single large Boundary Scan chain and then shift a stream of test values through the chain of circuit boards” (Col 1, Lines 60-64) plus “The apparatus 10 operates to control the testing of the systems 120 -l2n, in the banks 13A-132 in the following manner. A stream of test information, designating a particular one of the systems 120-12n in a particular one of the banks 13 r 132 to be tested, is placed on the TDI* of the Boundary-Scan port 17 by the external tester. This stream of information is shifted through the buffers 16A- 16Z so that a group of bits in the stream, designating a particular one of· the systems 120-12n in one of the banks 13A-132Z, may be latched in the buffer associated with that bank” (Col 4, Lines 27-36). Examiner notes that Le is describing a scheme where information is embedded in the scan stream describing to which target devices a segment of the stream should be delivered; as a result there the stream can contain sub-segments for boundary scan register chains of different lengths.
	Briggs, Whetsel, Gielarowski and Le are analogous art, because they are all directed to scan-chain testing of multiple, independent integrated circuit devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the testing for multi-chip module (MCM) devices with the flexible handling and addressing of different types of dies of Whetsel and the loopback testing taught by Gielarowski and the daisy-chained scan testing of Le, to achieve the predictable result of a more flexible scheme for scan-chain testing for devices containing multiple dies.
	The combination of Briggs, Whetsel, Gielarowski and Le does not teach configuring the one of the boundary scan test streams to test loopback of transmit and receive pins of the respective integrated circuit die comprises configuring delayed loopback of the transmit and receive pins.
	Hao, however teaches configuring the one of the boundary scan test streams to test loopback of transmit and receive pins of the respective integrated circuit die comprises configuring delayed loopback of the transmit and receive pins, “The loopback scheme 54 provides that each output signal is sent back through a buffer into the TX port logic 42. The loopback scheme 54 includes at least one buffer which is provided between each output pad 48, 50 and the TX port logic 42. As shown in FIGS. 3 and 4, one buffer 56 may be provided between each data pad 48 and the TX” (Col 4, Lines 49-54) plus “the buffers 56, 58 are effectively programmable delay cells” (Col 4, Lines 60-61).
	Briggs, Whetsel, Gielarowski, Le and Hao are analogous art, because they are all directed to scan-chain testing of multiple, independent integrated circuit devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the testing for multi-chip module (MCM) devices with the flexible handling and addressing of different types of dies of Whetsel and the loopback testing taught by Gielarowski and the daisy-chained scan testing of Le and the loopback delay of Hao, to achieve the predictable result of a more flexible scheme for scan-chain testing for devices containing multiple dies.

Regarding claim 9 –
	The combination of Briggs, Whetsel, Gielarowski, Le and Hao teaches all the limitations of claim 8 above.
	Hao also teaches wherein the configuring delayed loopback of the transmit and receive pins comprises adding idle cycles to a shorter one of the first and second boundary scan register chains, “The loopback scheme 54 provides that each output signal is sent back through a buffer into the TX port logic 42. The loopback scheme 54 includes at least one buffer which is provided between each output pad 48, 50 and the TX port logic 42. As shown in FIGS. 3 and 4, one buffer 56 may be provided between each data pad 48 and the TX” (Col 4, Lines 49-54) plus “the buffers 56, 58 are effectively programmable delay cells” (Col 4, Lines 60-61).

	The combination of Briggs, Whetsel and Gielarowski teaches all the limitations of claim 15 above.
	The combination of Briggs, Whetsel and Gielarowski does not teach wherein, when the respective integrated circuit die has a first boundary scan register chain of a certain length and is connected for transmission to and reception from another integrated circuit die having a second boundary scan register chain of a second length different from the certain length, nor does it teach the controller is configured to test delayed loopback of transmit and receive pins of the respective integrated circuit die.
	Le, however teaches wherein, when the respective integrated circuit die has a first boundary scan register chain of a certain length and is connected for transmission to and reception from another integrated circuit die having a second boundary scan register chain of a second length different from the certain length, “One approach to testing such circuit boards via the Boundary-Scan test technique is to daisy-chain the boards together in a single large Boundary Scan chain and then shift a stream of test values through the chain of circuit boards” (Col 1, Lines 60-64) plus “The apparatus 10 operates to control the testing of the systems 120 -l2n, in the banks 13A-132 in the following manner. A stream of test information, designating a particular one of the systems 120-12n in a particular one of the banks 13 r 132 to be tested, is placed on the TDI* of the Boundary-Scan port 17 by the external tester. This stream of information is shifted through the buffers 16A- 16Z so that a group of bits in the stream, designating a particular one of· the systems 120-12n in one of the banks 13A-132Z, may be latched in the buffer associated with that bank” (Col 4, Lines 27-36). Examiner notes that Le is describing a scheme where information is embedded in the scan stream describing to which target devices a segment of the stream should be delivered; as a result there the stream can contain sub-segments for boundary scan register chains of different lengths.
	Briggs, Whetsel, Gielarowski and Le are analogous art, because they are all directed to scan-chain testing of multiple, independent integrated circuit devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the testing for multi-chip module (MCM) devices with the flexible handling and addressing of different types of dies of Whetsel and the loopback testing taught by Gielarowski and the daisy-chained scan testing of Le, to achieve the predictable result of a more flexible scheme for scan-chain testing for devices containing multiple dies.
	The combination of Briggs, Whetsel, Gielarowski and Le does not teach the controller is configured to test delayed loopback of transmit and receive pins of the respective integrated circuit die.
	Hao, however teaches the controller is configured to test delayed loopback of transmit and receive pins of the respective integrated circuit die, “The loopback scheme 54 provides that each output signal is sent back through a buffer into the TX port logic 42. The loopback scheme 54 includes at least one buffer which is provided between each output pad 48, 50 and the TX port logic 42. As shown in FIGS. 3 and 4, one buffer 56 may be provided between each data pad 48 and the TX” (Col 4, Lines 49-54) plus “the buffers 56, 58 are effectively programmable delay cells” (Col 4, Lines 60-61).
	Briggs, Whetsel, Gielarowski, Le and Hao are analogous art, because they are all directed to scan-chain testing of multiple, independent integrated circuit devices. It would have 

Regarding claim 18 –
	The combination of Briggs, Whetsel, Gielarowski, Le and Hao teaches all the limitations of claim 17 above.
	Hao also teaches wherein the controller is configured to delay loopback of the transmit and receive pins by adding idle cycles to a shorter one of the first and second boundary scan register chains.  Hao – “The loopback scheme 54 provides that each output signal is sent back through a buffer into the TX port logic 42. The loopback scheme 54 includes at least one buffer which is provided between each output pad 48, 50 and the TX port logic 42. As shown in FIGS. 3 and 4, one buffer 56 may be provided between each data pad 48 and the TX” (Col 4, Lines 49-54) plus “the buffers 56, 58 are effectively programmable delay cells” (Col 4, Lines 60-61).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Publication 20090206863-(McGarry)-SYSTEM AND METHOD FOR TESTING A PLURALITY OF CIRCUITS.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W WAHLIN whose telephone number is (408)918-7572.  The examiner can normally be reached on Monday - Thursday 7-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.W.W./Examiner, Art Unit 2111                                                                                                                                                                                                        /APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111